Citation Nr: 0824337	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  03-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He served in Vietnam from June 1967 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim for entitlement to service connection for PTSD.  During 
the appeal process, the Board determined in a February 2007 
decision that new and material evidence had been received 
which was sufficient to reopen the claim, and the claim was 
remanded for additional development.  The claim is now before 
the Board once again.  


FINDINGS OF FACT

1.  The veteran served in Vietnam but did not get any 
decorations indicating combat with the enemy.  He is not 
shown to have provided any stressors of combat that could be 
verified.

2.  He reports that one of his stressors was seeing a friend, 
who was scheduled to come home, die, but he is unable to 
provide the name of the individual, and has failed to provide 
sufficient detail as to other claimed firefights such that 
the stressors could be verified.  Prior remand seeking 
additional details went without response from the veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, letters of November 2002, February 2007 
provided information as to notice and development.  The 
record reveals that the service medical records, the service 
personnel records, and all indicated post-service records 
have been obtained.  Appellant has been sent several letters 
attempting to get more specific stressors, including an 
attempt, post-remand, to get more specific stressors, and he 
has failed to provide the information.  Thus, it appears no 
additional notice or development is indicated.


Service Connection - PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Establishing 
service connection for PTSD requires: (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 
38 U.S.C.A. § 1154(b) (West 2002).  When an appellant is 
found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f).  

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

Analysis

The veteran's DD 214 shows that he served on active duty from 
November 1966 to November 1968.  He served in the Republic of 
Vietnam from June 1967 to May 1968.  He received the Vietnam 
Service Medal, Vietnam Campaign Medal, and the National 
Defense Service Medal.  His service personnel records also 
reflect that he was in Vietnam during the Vietnam 
Counteroffensive, Phase II.  His military occupational 
specialty was as an air parts specialist.  None of these 
awards and recommendations reflects that he engaged in combat 
with the enemy.  

Post service VA treatment records dated from 1996 through 
2004 are of record.  These documents reflect diagnosis of 
PTSD as early as 1996 and upon the most recent VA exam in 
January 2004.  The veteran was also shown to have a history 
of substance abuse problems.  Other psychiatric diagnoses 
have also been entered.  When examined by VA in 1997, the 
veteran told the examiner that while he was in Vietnam, he 
was in an aviation company and that he provided parts for 
helicopters.  Thought not in any jungle combat, his unit 
encountered many incoming rockets at night.  The PTSD 
questionnaire that the veteran completed in May 1997 only 
indicated that he served with the First Cavalry Division in 
Vietnam between May 1967 and May 1968.  The veteran did not 
provide any details about circumstances or known casualties.  

In a second PTSD questionnaire received in December 2002, the 
veteran indicated that he served in Da Nang and An Khe.  He 
related that while at An Khe, his unit was under enemy fire 
on a fairly regular basis.  He was sometimes out on patrol in 
unsecure areas and always in danger of attack.  While at Da 
Nang, there were incoming round most every night.  His stated 
that his unit, 283rd Aviation Company of the Fifth Army, was 
subject to incoming rounds while stationed at Da Nang between 
December 1967 and through the Tet Offensive until May 1968.  

When examined by VA in June 2004, the veteran related that he 
was exposed to fire fights and an attack against the base at 
Da Nang while on guard duty in a guard tower.  He also 
recalled that there numerous explosions and gunfire.  Later 
he learned that a fellow soldier who was going home the 
following day was killed.  As noted above, PTSD was 
diagnosed.  

It is also noted that the veteran was found to be incompetent 
to handle funds in a rating decision in 2004.  

In the present case, the veteran has a diagnosis of PTSD 
which is linked to his claimed stressors.  As he is not shown 
to be a combat veteran, however, his statements alone are not 
sufficient to establish the occurrence of the claimed in-
service stressors and must be corroborated by credible 
supporting evidence.  Cohen, supra.  The Board finds that the 
veteran's claimed stressors have not been confirmed.  He has 
failed to provide sufficient details to allow for 
confirmation or attempted confirmation.  He has not provided, 
and now says he cannot remember the name of a "friend" that 
he saw killed.  He also did not provide any type of 
approximate date that might be searched.  He did not describe 
more or give any other detailed information that might be 
confirmed by the U.S. Army and Joint Service Records Research 
Center (JSRRC), and the record reflects that he has been 
incompetent to handle his funds since rating decision in 
2004.  

It is also noted that on at least one occasion where a 
diagnosis was made he reported that he had been given a 
Distinguished Service Medal and a Bronze Star Medal.  Review 
of the service medical records reveals this not to be true.  
He is not shown to have qualified for either of these awards.

The veteran never provided sufficient details as to inservice 
stressors that JSRRC could verify, and he is not shown to 
have been in combat with the enemy.  As such, the 
preponderance of the evidence is against the claim.  As such, 
the benefit of the doubt rule does not apply.


ORDER

Service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


